          Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

    ROBERT A. MCNEIL,                               )
                                                    )     Case No. 1:20-cv-00329-JDB
             Plaintiff,                             )
                                                    )
             v.                                     )
                                                    )
    U.S. STATE DEPARTMENT,                          )
    INTERNAL REVENUE SERVICE                        )
                                                    )
             Defendants.                            )
                                                    )

                          UNITED STATES’ REPLY IN SUPPORT OF
                                ITS MOTION TO DISMISS

        Plaintiff Robert A. McNeil concedes every ground on which the United States moved to

dismiss the complaint save two. First, McNeil asserts that the certification of his “seriously

delinquent tax debt” of more than $400,000 was erroneous because the Internal Revenue Service

sent the notice of the certification to an address at which he claims not to have lived. Second, he

argues that the certification was erroneous because, for each of the tax years listed in the notice,

the column titled “Form” references an IRS Form 1040-A (individual income tax return).

        Neither point saves this action from dismissal under Rule 12(b)(1) and 12(b)(6). 1

McNeil cannot challenge his certification simply because the IRS allegedly sent a written notice

to the incorrect address. Section 7345(e) does not provide or imply that the mailing of a notice

of a certification to an incorrect or out of date address renders the certification itself “erroneous.”

Accordingly, he cannot state a plausible claim on this basis.



1
  McNeil’s other two points are reiterations of his first two and fail for the same reasons. See
Opposition at 4-5 (stating in point III: “[a]s demonstrated in ‘I’ and ‘II’ above”; and stating in
point IV: “given the multiple errors demonstrated in “I” and “II” above, . . . Ms. Beard ‘certified’
clearly erroneous records.”).
          Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 2 of 7




       McNeil’s assertion that the “1040A” notation on the notice renders it defective fares no

better. This is simply a rehashed, if condensed, version of the same argument he has made in

countless cases: that the Service’s assessment of taxes against him is improper because it does

not prepare a 1040 return on his behalf when it allegedly claimed to have done so. Accordingly,

it is barred by the Tax Anti-Injunction Act, 26 U.S.C. § 7421. In any event, whether analyzed

under the doctrine of sovereign immunity, or under Rule 12(b)(6), he cannot challenge the

underlying tax assessments against him under 26 U.S.C. § 7345(e).

                                          ARGUMENT

       At the outset, McNeil correctly concedes that, under 26 U.S.C. § 7345(e), he cannot

compel the United States to deem his tax debts “uncollectible,” obtain a refund of funds the

United States allegedly levied from him, remove his name from an IRS list of Americans with a

seriously delinquent tax debt, or order the Department of State to issue him a new passport. He

also abandons his claim that the certification of his tax debt was erroneous because he did not

receive notice under 26 U.S.C. § 6212 before the United States made federal tax assessments

against him. Instead, he seeks (i) a determination that the United States’ certification of his

seriously delinquent tax debt was erroneous because he did not receive notice of it at his current

address and because he did not file a Form 1040A, and (ii) an order directing the Internal

Revenue Service to notify the Department of State that its certification was erroneous.

       McNeil’s revised and streamlined allegations still fail under Rule 12(b)(6) and Rule

12(b)(1). First, he cannot state a claim under 26 U.S.C. § 7345(e) by arguing that he did not

receive notice by mail under 26 U.S.C. § 7345(d); that is not a cognizable claim under Section

7345. Second, he cannot challenge the underlying assessments themselves under 26 U.SC.



                                                  2
          Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 3 of 7




§ 7345(e) by arguing that he never filed Forms 1040A; such a challenge is beyond Section

7345’s narrow waiver of sovereign immunity.

I.     McNeil Cannot State A Plausible Claim That The Certification Of His Federal Tax
       Debt Was Erroneous Because Notice of The Certification Was Allegedly Sent To
       The Wrong Address

       McNeil alleges that two CP508C notices were sent to an incorrect address, depriving him

of the right to “contact the IRS and inquire about, or appeal, the information contained in the

Notices.” Opposition at 2.2 The IRS disputes this. However, even crediting this allegation as

true, it is immaterial for the purpose of an action under 26 U.S.C. § 7345(e).

       Section 7345(e) does not provide for judicial review of the sufficiency of a notification.

That is because written notification is not a prerequisite to a proper certification; having a

“seriously delinquent tax debt” is. 26 U.S.C. § 7345(a), (b). The notice requirement is therefore

not an element of a claim under Section 7345(e). The statute says as much, requiring that the

Internal Revenue Service provide the notice “contemporaneously” with the certification to the

Department of State itself, and not providing for any pre-certification review of the certification

or other relief at the administrative level. 26 U.S.C. § 7345(d). The purpose of that requirement

is therefore plainly to advise the taxpayer of his or her “right to bring a civil action under

subsection (e),” (id.), and not to provide a substantive ground for challenging the certification (or

the underlying seriously delinquent tax debt) itself.3



2
 Section 7345 does not provide any administrative appeal mechanism to challenge a certification
of a seriously delinquent tax debt.
3
  Similarly, when the IRS serves a summons on a third party requesting information and
documents about a taxpayer, the IRS must send notice to the taxpayer’s last known address. A
taxpayer typically cannot quash the summons simply because the taxpayer notice was sent to the


                                                  3
          Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 4 of 7




II.    McNeil Cannot Challenge The Certification On the Ground That The Written
       Notice References “Form 1040A”

       McNeil next argues that the certification of his seriously delinquent tax debt was

erroneous because his CP508C notices suggest that he filed a Form 1040As for each of the 2003-

2006 and 2008-2013 tax years. Response at 2-3. To support this point McNeil relies on a 2013

FOIA request he made. Id. He asserts this FOIA request shows that the CP508C notices he

received “contain false and misleading information, adding another element of proof that the

certifications are erroneous. Id.

       McNeil does not explain why this supposed “error” matters. It does not. Both the United

States and McNeil agree that he did not file Forms 1040A income tax returns, or any other type

of income tax returns, for any of the tax years in question. But McNeil seems to argue that,

because he did not file returns, the notice’s reference to a Form 1040A that he did not file (but

was required to file) defeats the existence of the liabilities themselves, and renders the

certification “erroneous.”

       McNeil’s argument is nonsensical: a non-filer, who admittedly has more than $400,000 in

unpaid income tax assessments cannot logically use his non-filing as a sword to defeat a

certification of his debts under 26 U.S.C. § 7345(e). Put another way, whatever the notice says




wrong address, particularly where the error did not prejudice the taxpayer. See, e.g., Sylvestre v.
United States, 978 F.2d 25, 27-28 (1st Cir. 1992)(when taxpayer had opportunity to contest
summons, violation of statutory 23 day notice requirement not impediment to enforcement); Int’l
Business Enters. v. United States, 75 A.F.T.R. 23 95-2237, (S.D. Cal. 1996) (declining to quash
petition where taxpayer whose notice was sent to wrong address received actual notice that
“allowed [it] to intervene and protect its rights.”). Here, McNeil has not been prejudiced: there is
no time limit on an action under 26 U.S.C. § 7345(e), and he has brought the very challenge of
which the notice is intended to notify him.

                                                  4
             Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 5 of 7




in the “form” column, he still has alleged no reason why he does not have a “seriously delinquent

tax debt.”

       It is clear that McNeil actually seeks to argue not that there is a mere technical error on

his notice, but rather that the United States improperly assessed these liabilities in the first place.

For the reasons outlined in the United States’ motion to dismiss – none of which McNeil directly

contests – he cannot challenge the assessments against him under 26 U.S.C. § 7345(e) because it

such a challenge is not within the limited waiver of sovereign immunity of the statute, and

cannot support a claim for relief thereunder. See Mot. to Dismiss at 8-10.

       But even if McNeil could challenge those assessments, he certainly cannot do so under

the bogus, discredited theory that the IRS’s process for assessing the unpaid income taxes of

nonfilers is somehow “fraudulent” because no Form 1040 is prepared by the IRS. Mr. McNeil

and his associates have raised that claim in countless lawsuits, and every court has concluded

that those challenges are barred by the Tax Anti-Injunction Act. Ellis v. Jackson, 319 F. Supp.

3d 23, 29-30 (D.D.C. 2018), reconsideration denied, 2020 WL 134864 (D.D.C. Jan. 20, 2020);

Dwaileebe v. Martineau, No. 16-cv-420, 2016 WL 9459820, at *2 (D.D.C. Dec. 31, 2016);

DePolo v. Ciraolo-Klepper, 197 F. Supp. 3d 186, 190-91 (D.D.C. 2016); Ellis v. Jarvis, No. 16-

00031, 2016 WL 3072244, at *3 (D.D.C. May 31, 2016); McNeil v. C.I.R., 179 F. Supp. 3d 1, 7-

8 (D.D.C. 2016); Ellis v. C.I.R., 67 F. Supp. 3d 325, 332-33 (D.D.C. 2014) (“It makes no

difference that plaintiff couches those goals in terms of stopping a criminal fraud: that ‘is a

distinction without a difference. The use of the ‘created’ return directs relates to the tax

assessment and is certainly an activity that resulted in the imposition of tax liability.”).




                                                   5
         Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 6 of 7




       Because the allegedly erroneous use of the term “1040A” on the certification notice is

immaterial and McNeil’s theory is barred by the Tax Anti-Injunction Act, McNeil’s claim cannot

survive dismissal.

                                        CONCLUSION

       For the foregoing reasons, the United States respectfully requests that the Court dismiss

the Amended Complaint with prejudice.


Dated: January 28, 2021
                                                   Respectfully submitted,

                                                   DAVID A. HUBBERT
                                                   Deputy Assistant Attorney General


                                                   /s/ Ryan O. McMonagle
                                                   RYAN O. MCMONAGLE
                                                   BENTON T. MORTON
                                                   Trial Attorneys, Tax Division
                                                   U.S. Department of Justice
                                                   P.O. Box 227
                                                   Washington, D.C. 20044
                                                   202-307-1355 (v)
                                                   202-514-6866 (f)
                                                   Ryan.McMonagle@usdoj.gov
                                                   Benton.T.Morton@usdoj.gov




                                               6
         Case 1:20-cv-00329-JDB Document 31 Filed 01/28/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

       I certify that on January 28, 2021, I filed the foregoing document with the Clerk of Court

via the CM/ECF system and caused a copy thereof to be mailed by USPS to:

Robert A. McNeil
729 Grapevine Hwy #148
Hurst, TX 76054

                                                    /s/ Ryan O. McMonagle
                                                    RYAN O. MCMONAGLE
                                                    Trial Attorney, Tax Division




                                                7
